Title: General Orders, 17 October 1780
From: Washington, George
To: 


                  
                     Head Quarters Totowa Tuesday Octr 17. 1780
                     Parole Lapland
                     Countersigns Leik, Lar.
                     Watchword Lively.
                  
                  For the Day TomorrowBrigadier General
                     HuntingtonColonel BradfordLieutenant Colonel North—Major WylleyBrigade Major WoodbridgeA regiment from the second Connecticut brigade to take post at
                     the Notch and relieve Major Parr who is to join the light corps of the
                  army.
               